DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019- 197469, filed on 10/30/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Claims
The Amendment filed on 04/26/2022 has been entered. Claims 1-5 and 7-11 are pending in the instant patent application. Claims 1, 7 and 10 are amended. Claims 6 and 12 are canceled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Applicant has argued that the present claims are not directed to an abstract idea and if they were, the judicial exception is integrated into a practical application and amount to significantly more. Examiner respectfully disagrees. Examiner will further state that the Applicant has not presented any substantial arguments regarding the current 101 rejection. Examiner has noted that the Applicant appears to disclose some form of improvement to the technology in the Applicant’s Arguments and Remarks. Examiner will further note an important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. In analyzing the specification, Examiner maintains that the specification sets forth an improvement, but in a conclusory manner and furthermore the claims do not reflect the disclosed improvement or effectively demonstrate an improvement to existing technology. In addition, (ref: Oct 2019 Update: Subject Matter Eligibility). Thus Examiner maintains that the claim limitations recite abstract ideas and incorporate generic computing devices implemented on a personal computer, therefore not reciting significantly more.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-5, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 1-5 are directed to the abstract idea of estimation management for industrial products.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites a plurality of past estimations each including a proposed plan and a compared plan, each of the plurality of past estimations includes a trial calculation condition for a trial calculation of a cost in an estimation period, a transition of a cumulative cost of the proposed plan in the estimation period, a trial calculation condition for a trial calculation of a cost of the compared plan in the estimation period, a transition of the cumulative cost of the compared plan in the estimation period, and a period required for superiority that represents a period required for the cumulative cost of the proposed plan to fall below the cumulative cost of the compared plan, and accept input of a trial calculation condition including a plurality of trial calculation condition items for a user to create a new estimation, set, as a value of an unentered item in the plurality of trial calculation condition items, a value of a trial calculation condition item of each of a plurality of estimations selected from the plurality of past estimations to make a trial calculation, generate a plurality of trial calculation results corresponding to the plurality of estimations, evaluate the plurality of trial calculation results in terms of a total cost and the period required for superiority, and determine trial calculation results to be presented to the user from among the plurality of trial calculation results based on evaluation of the plurality of trial calculation results; accept input of a trial calculation coefficient representing importance of the total cost and a trial calculation coefficient representing importance of the period required for superiority, and perform the evaluation based on a value based on the total cost and the trial calculation coefficient representing the importance of the total cost and a value based on the period required for superiority and the trial calculation coefficient representing the importance of the period required for superiority, and show the determined trial calculation results to be presented to the user in a selectable manner for different periods required for superiority.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the fundamental economic principles or practices taking place, notably reducing risks in regards to industrial products. In addition, the claim limitations fall within the Mathematical Grouping of abstract ideas due to the Mathematical relationships utilized in the claims.
	Accordingly, the claim recites an abstract idea and dependent claims 2 and 5 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of one or more processors, a display and one or more storage devices. The one or more processors, display and one or more storage devices are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1, 3, and 4 include various elements that are not directed to the abstract idea under 2A. These elements include one or more processors, display and one or more storage devices and the generic computing elements described in the Applicant's specification in at least Para 0022-0027. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 1, 3, and 4, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
	Regarding Claims 7-11, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 7-11 are directed to the abstract idea of estimation management for industrial products.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 7, claim 7 recites a plurality of past estimations each including a proposed plan and a compared plan, each of the plurality of past estimations including a trial calculation condition for a trial calculation of a cost in an estimation period, a transition of a cumulative cost of the proposed plan in the estimation period, a trial calculation condition for a trial calculation of a cost of the compared plan in the estimation period, a transition of the cumulative cost of the compared plan in the estimation period, and a period required for superiority that represents a period required for the cumulative cost of the proposed plan to fall below the cumulative cost of the compared plan, the estimation calculation method comprising: accepting input of a trial calculation condition including a plurality of trial calculation condition items for a user to create a new estimation, setting, as a value of an unentered item in the plurality of trial calculation condition items, a value of a trial calculation condition item of each of a plurality of estimations selected from the plurality of past estimations to make a trial calculation, generating a plurality of trial calculation results corresponding to the plurality of estimations, evaluating the plurality of trial calculation results in terms of a total cost and the period required for superiority, and determining trial calculation results to be presented to the user from among the plurality of trial calculation results based on evaluation of the plurality of trial calculation results, accepting, from the user, input of a trial calculation coefficient representing importance of the total cost and a trial calculation coefficient representing importance of the period required for superiority, performing the evaluation based on a value based on the total cost and the trial calculation coefficient representing the importance of the total cost and a value based on the period required for superiority and the trial calculation coefficient representing the importance of the period required for superiority, and displaying the determined trial calculation results to be presented to the user in a selectable manner for different periods required for superiority.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the fundamental economic principles or practices taking place, notably reducing risks in regards to industrial products. In addition, the claim limitations fall within the Mathematical Grouping of abstract ideas due to the Mathematical relationships utilized in the claims.
	Accordingly, the claim recites an abstract idea and dependent claims 8 and 11 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of an estimation management system. The estimation management system is merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 7, 9, and 10 include various elements that are not directed to the abstract idea under 2A. These elements include an estimation management system and the generic computing elements described in the Applicant's specification in at least Para 0022-0027. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 7, 9, and 10, alone or in combination, are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered and are persuasive. Examiner maintains the previously cited art as teaching the limitations as they are currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2016103135) in view of Fujita et al. (JP 2004258858A).
	Referring to Claim 1, Wada teaches the limitations of Claim 1 which state
	a display (Wada: Para 0035 via estimated display unit);
	one or more processors (Wada: Para 0033, 0072 via description of an estimate creation process of an estimate creation system for an air-conditioning facility;
	one or more storage devices (Wada: Para 0021 via causing the terminal device 10 to have functional blocks such as an air conditioning area input unit 30, an air conditioning capacity input unit 32, an estimated money amount input unit 34, and an air conditioning model input unit 36, which are described below, is stored in the ROM 18 and the hard disk drive 22 of the terminal device 10. When the CPU 16 of the terminal device 10 executes the program, the terminal device 10 can execute the function of each block);
	wherein the one or more storage devices store a plurality of past estimations each including a proposed plan and a compared plan (Wada: Para 0006, 0012 via The present invention relates to an estimation system for an air- conditioning facility. This system has a management device in which past estimation data of an air-conditioning facility work is stored and a terminal device capable of communicating with the management device. The terminal device includes an air conditioning area input unit capable of inputting an air conditioning area, an air conditioning capacity input unit capable of inputting an air conditioning capability, and an air conditioning model input unit capable of inputting an air conditioning type. The management device extracts past estimated data which is suitable or similar to the air conditioning area, the air conditioning capacity, and the air conditioning type input to the terminal device and transmits the data to the terminal device. The terminal device multiplies the capacity unit price obtained from the estimation data received from the management device and the capacity unit price obtained from the air conditioning capacity by the input air conditioning capacity. Alternatively, an estimated amount of money is calculated by multiplying an air conditioning capacity calculated from the air conditioning capability of the estimated data and the unit capacity based on the air conditioning area and the input air conditioning area by the capacity unit price. Further, in the present invention, it is preferable that the management device transmits only the estimated data relating to the order reception item among the extracted past estimation data to the terminal device),
	each of the plurality of past estimations includes
	a trial calculation condition for a trial calculation of a cost in an estimation period, a transition of a cumulative cost of the proposed plan in the estimation period, a trial calculation condition for a trial calculation of a cost of the compared plan in the estimation period, a transition of the cumulative cost of the compared plan in the estimation period, (Wada: Para 0028-0029 via Estimation data of past air conditioning equipment works are stored in the integration server 60. The order information which the application which requires estimated data for temporal data, such as money data, such as construction associated data, such as an air conditioning area, air conditioning capacity, an air conditioner kind, and an appurtenant work item, the amount of money for estimated, the cost price at the time of the amount-of-money calculation for estimated, and a profit ratio, and an estimated creation time, and an estimate shows whether it resulted to the order received or it is accumulated. Further, the integration server 60 may store customer data such as an identification number, an address, a telephone number, and the like of the building maintenance company in which the management apparatus 12 is placed. Data such as an air conditioning area, an air conditioning capacity, and an air conditioning type of the building may also be stored. In addition, the integration server 60 may store device data such as an identification number, a service life, a history of maintenance and inspection, and the like of an air- conditioning apparatus performing maintenance and inspection. Further, business data may be stored, such as the branch of the branch and the area of the business negotiation);
	a period required for superiority that represents a period required for the cumulative cost of the proposed plan to fall below the cumulative cost of the compared plan (Wada: Para 0013, 0061-0062 via in the present invention, it is preferable that the management device transmits only the estimated data of which the elapsed time from the time of the generation of the estimated value is less than the threshold value of the extracted past estimated data to the terminal device. After the steps S 10, S 22, and S 24 described in FIG. 13 have been executed, the search processing unit 62 of the management device 12 extracts the estimated data that matches or is similar to the construction item, the air conditioning area, the air conditioning capacity, and the air conditioning model transmitted from the terminal device 10 (S 26). Further, in Step S 28, the search processing unit 62 excludes, from among the extracted estimated data, the estimated data related to the rejected item and those in which the elapsed year from the time of the estimated creation exceeds a predetermined threshold (e.g., 5 years). Furthermore, the estimated data from which data and old data were excepted among the estimated data in which the retrieving processing part 62 was extracted, i.e., the estimated data concerning an ordering application, and the elapsed years from an estimated creation time transmit only the estimated data of less than threshold value years to the terminal unit 10 (S30)…)
	However, Wada does not explicitly disclose the limitations of Claim 1 which state the one or more processors accept input of a trial calculation condition including a plurality of trial calculation condition items for a user to create a new estimation, set, as a value of an unentered item in the plurality of trial calculation condition items, a value of a trial calculation condition item of each of a plurality of estimations selected from the plurality of past estimations to make a trial calculation, generate a plurality of trial calculation results corresponding to the plurality of estimations, evaluate the plurality of trial calculation results in terms of a total cost and the period required for superiority.
	Fujita though, with the teachings of Wada, teaches of
	the one or more processors accept input of a trial calculation condition including a plurality of trial calculation condition items for a user to create a new estimation (Fujita: Para 0014 via A cost calculation formula setting part 40 sets a cost calculation formula 40 a for calculating a cost required for repair for each kind of parts. The cost calculation equation 40 a is represented as a function using a repair method, a manufacturing history, an operation history, a repair history, and a damage state as parameters. The cost calculation formula setting unit 40 reads the repair method from the repair method database 20, and reads the history of each history of manufacture, operation, and repair, and the status of the damage from the database 11 to 14 of the production, operation, repair, and inspection of the performance database 10, and uses the cost calculation formula 40 a),
	set, as a value of an unentered item in the plurality of trial calculation condition items, a value of a trial calculation condition item of each of a plurality of estimations selected from the plurality of past estimations to make a trial calculation, generate a plurality of trial calculation results corresponding to the plurality of estimations (Fujita: Para 0014-0015 via A cost calculation formula setting part 40 sets a cost calculation formula 40 a for calculating a cost required for repair for each kind of parts. The cost calculation equation 40 a is represented as a function using a repair method, a manufacturing history, an operation history, a repair history, and a damage state as parameters. The cost calculation formula setting unit 40 reads the repair method from the repair method database 20, and reads the history of each history of manufacture, operation, and repair, and the status of the damage from the database 11 to 14 of the production, operation, repair, and inspection of the performance database 10, and uses the cost calculation formula 40 a. A damage calculation formula setting part 50 sets a damage calculation formula 50 a for calculating a situation of damage occurring in a part of a turbine after repair or replacement of a part, for each kind of part. The damage calculation equation 50 a is also represented as a function of the repair method, the manufacturing history, the drive history, the repair history, and the status of the damage as parameters. The damage calculation formula setting unit 50 also reads the repair method from the repair method database 20, and reads the history of each history of manufacture, operation, and repair, and the status of the damage from the performance database 10, and uses it for setting the damage calculation formula 50 a.),
	evaluate the plurality of trial calculation results in terms of a total cost and the period required for superiority (Fujita: Para 0016, 0026 via a cost/ damage evaluation part 60 receives a damage condition 14 a of a part found by inspection, reads a manufacturing history 11 a, an operation history 12 a, and a repair history 13 a of the part from a performance database 10, and calculates a cost required for repairing the part according to the cost calculation formula 40 a by using them. When there are a plurality of parts repair methods, a cost is calculated for all of the repair methods. The cost and damage evaluator 60 also reads the cost of a new part in the replacement of the part from the replacement part database 30. FIG. 4 shows an example of the transition of the cumulative cost when the parts are replaced or not. In FIG. 4,a curve C 1’isa case where the component is not replaced, and a curve C 2’ is a case where the component is replaced. The time point B at which the curves C1’and C2’ intersect is the replacement time point of the part…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wada with the teachings of Fujita in order to have the one or more processors accept input of a trial calculation condition including a plurality of trial calculation condition items fora user to create a new estimation, set, as a value of an unentered item in the plurality of trial calculation condition items, a value of a trial calculation condition item of each of a plurality of estimations selected from the plurality of past estimations to make a trial calculation, generate a plurality of trial calculation results corresponding to the plurality of estimations, evaluate the plurality of trial calculation results in terms of a total cost and the period required for superiority. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Wada/Fujita teaches the limitation of Claim 1 which states
	determine trial calculation results to be presented to the user from among the plurality of trial calculation results based on evaluation of the plurality of trial calculation results (Wada: Para 0062-0063, 0071 via In addition, in the above embodiment, only the estimation data which is an order reception item and whose elapsed time from the time of the estimation generation is less than the threshold value is transmitted to the terminal device 10, but the present invention is not limited to this configuration. For example, it is also possible to transmit estimation data satisfying either one of the conditions to the terminal device 10. Further, instead of deleting the estimate data and the relatively old estimate data relating to the disapproval case, the rank may be transmitted to the terminal device 10 with a relatively reduced rank. As an arrangement criterion of the estimate data, the number of views may be used. In other words, it is also acceptable that the ranking of the quotation data having a relatively high frequency of view is relatively high and the quotation data group is transmitted from the management device 12 to the terminal device 10).
	accept input of a trial calculation coefficient representing importance of the total cost and a trial calculation coefficient representing importance of the period required for superiority (Fujita: Para 0020, 0022 via The maintenance method determination unit 70 calculates an accumulated cost over a predetermined period of time using the cost obtained by the cost and damage evaluation unit 60, and determines a method of maintenance in that period. In other words, it is determined at which point of time, at which time parts are to be replaced, at which point at which time parts are to be repaired, and at which repair method should be employed if there are 2 or more repair methods. At this time, all of the replacement and the plurality of repair methods are combined, and the sum of the cost of each combination (cumulative cost) is calculated, so that the cumulative cost is minimized. FIG. 3 shows an example of the transition of the cumulative cost of the combination of the replacement and the repair of the parts. This example shows an accumulated cost over 4 periodic inspections, and also relates to a part where a normal repair method and a simple repair method can be selected. In FIG. 3, a circular symbol indicates replacement of a component, a square symbol indicates a normal repair, and a triangular symbol indicates a simple repair. In this example, the cumulative cost for 4 periodic inspections is minimum in the case of M1 where the part is replaced for the first time, the replacement is not performed for the 2 time, the normal repair is performed for the 3 time, the case of the M1 for which a simple repair is performed for the 4 time is minimum, and the maintenance method M 1 is selected for the case that the predetermined time period is a period for the 4 periodic inspections),
	perform the evaluation based on a value based on the total cost and the trial calculation coefficient representing the importance of the total cost and a value based on the period required for superiority and the trial calculation coefficient representing the importance of the period required for superiority (Fujita: Para 0020, 0022, 0027 via The maintenance method determination unit 70 calculates an accumulated cost over a predetermined period of time using the cost obtained by the cost and damage evaluation unit 60, and determines a method of maintenance in that period. In other words, it is determined at which point of time, at which time parts are to be replaced, at which point at which time parts are to be repaired, and at which repair method should be employed if there are 2 or more repair methods. At this time, all of the replacement and the plurality of repair methods are combined, and the sum of the cost of each combination (cumulative cost) is calculated, so that the cumulative cost is minimized. FIG. 3 shows an example of the transition of the cumulative cost of the combination of the replacement and the repair of the parts…  In this example, the cumulative cost for 4 periodic inspections is minimum in the case of M1 where the part is replaced for the first time, the replacement is not performed for the 2 time, the normal repair is performed for the 3 time, the case of the M1 for which a simple repair is performed for the 4 time is minimum, and the maintenance method M 1 is selected for the case that the predetermined time period is a period for the 4 periodic inspections…A calculation formula setting means for setting a Calculation formula for calculating a cost when a part is repaired on the basis of a production result, an operation result, a repair result and an inspection result stored in a result storage means for each component, a damage condition of one component, and a result storage means for reading out the result of the production, the result of the operation and the result of the repair are read from a result storage means. A cost evaluation means for calculating a cost when repairing the part by a calculation formula set by a calculation formula setting means using a damage situation, a manufacturing result, an operation result and a repair result, and determining a cost when the part is replaced with the same kind of part ; If it has composition provided with a replacement timing determination means to determine the time when the part should be exchanged, based on the cost in the case of exchanging for the cost in the case of repairing for which the cost evaluation means asked, it will become easy to be able to estimate a maintenance cost precisely and to hold down a long-term maintenance cost), and
	the display shows the determined trial calculation results to be presented to the user in a selectable manner for different periods required for superiority (Wada: Para 0035 via estimated display unit).
	Referring to Claim 2, Wada/Fujita teaches the estimation management system according to claim 1, wherein the one or more processors include, in information to be presented to the user, the determined trial calculation results, a trial calculation condition of each of the determined trial calculation results, and information of a past estimation used for each of the determined trial calculation results (Wada: Para 0062-0063, 0071 via In addition, in the above embodiment, only the estimation data which is an order reception item and whose elapsed time from the time of the estimation generation is less than the threshold value is transmitted to the terminal device 10, but the present invention is not limited to this configuration. For example, it is also possible to transmit estimation data satisfying either one of the conditions to the terminal device 10. Further, instead of deleting the estimate data and the relatively old estimate data relating to the disapproval case, the rank may be transmitted to the terminal device 10 with a relatively reduced rank. As an arrangement criterion of the estimate data, the number of views may be used. In other words, it is also acceptable that the ranking of the quotation data having a relatively high frequency of view is relatively high and the quotation data group is transmitted from the management device 12 to the terminal device 10).
	Referring to Claim 3, Wada/Fujita teaches the estimation management system according to claim 1, wherein
	the one or more storage devices manage a coefficient for calculating similarity for each of the plurality of trial calculation condition items (Wada: Para 0055, 0061 via In the terminal device 10, construction items sent from the management device 12 are listed in the construction item selection unit 84. An operator, such as a business staff, selects a construction item necessary for an air-conditioning facility as a negotiation target from the construction item selection unit 84 (S 24). The selected construction item, the air conditioning area, the air conditioning capacity, and the air conditioning type input to the operation panel 24 are transmitted to the management device 12. In the search processing unit 62 of the management device 12, estimation data that matches or is similar to the input construction item, air conditioning area, air conditioning capacity, and air conditioning type is extracted and transmitted to the terminal device 10 (S 26). In the following, steps S 14 toS 20 described in FIG. 7 are executed. After the steps S 10, S 22, and S 24 described in FIG. 13 have been executed, the search processing unit 62 of the management device 12 extracts the estimated data that matches or is similar to the construction item, the air conditioning area, the air conditioning capacity, and the air conditioning model transmitted from the terminal device 10 (S 26). Further, in Step S 28, the search processing unit 62 excludes, from among the extracted estimated data, the estimated data related to the rejected item and those in which the elapsed year from the time of the estimated creation exceeds a predetermined threshold (e.g., 5 years). Furthermore, the estimated data from which data and old data were excepted among the estimated data in which the retrieving processing part 62 was extracted, i.e., the estimated data concerning an ordering application, and the elapsed years from an estimated creation time transmit only the estimated data of less than threshold value years to the terminal unit 10 (S30). In the following, steps S 14 to S 20 described in FIG. 7 are executed),
	the one or more processors
	determine similarity between each of the plurality of past estimations and the input of the trial calculation condition based on  a difference between input values of the plurality of trial calculation condition items in the input of the trial calculation condition and values of a plurality of trial calculation condition items of each of the plurality of past estimations, and the coefficient (Wada: Para 0030, 0033, 0061 via A retrieval processing part 62 extracts estimation data which is suitable or similar to air conditioning equipment information sent from a terminal device 10 from an integration server 60. The degree of similarity of data may be set in advance, and for example, the air conditioning area and the air conditioning ability may be determined to be similar if the difference between the numerical value sent from the terminal device 10 and the numerical value in the integrated server 60 is equal to or less than a predetermined ratio, e.g., equal to or less than 10%. In addition, for the air-conditioning type, only the model type may be extracted, or if the difference between the air-conditioning type sent from the terminal device 10 and the air-conditioning capacity (horsepower) of the air-conditioning apparatus in the integrated server 60 is equal to or less than a predetermined ratio, for example, 10% or less, it may be determined that the two types are similar… When numerical values and model data are input into the air-conditioning area input unit 30, the air-conditioning capacity input unit 32, and the air-conditioning type input unit 36 of FIG. 5 (S 10), these numerical values are transmitted to the management unit 12. A retrieval processing part 62 of a management device 12 extracts data received from a terminal device 10, I. e., a plurality of past estimation data which matches or is similar to an air-conditioning area, an air-conditioning capacity, and an air- conditioning model input to a terminal device 10. Further, the estimation data is arranged in descending order of the degree of conformity (similarity), and then the extracted estimation data is returned to the terminal device 10 (S 12). After the steps S 10, S 22, and S 24 described in FIG. 13 have been executed, the search processing unit 62 of the management device 12 extracts the estimated data that matches or is similar to the construction item, the air conditioning area, the air conditioning capacity, and the air conditioning model transmitted from the terminal device 10 (S 26). Further, in Step S 28, the search processing unit 62 excludes, from among the extracted estimated data, the estimated data related to the rejected item and those in which the elapsed year from the time of the estimated creation exceeds a predetermined threshold (e.g., 5 years). Furthermore, the estimated data from which data and old data were excepted among the estimated data in which the retrieving processing part 62 was extracted, i.e., the estimated data concerning an ordering application, and the elapsed years from an estimated creation time transmit only the estimated data of less than threshold value years to the terminal unit 10 (S30)…)
	select the plurality of estimations from the plurality of past estimations based on the similarity (Wada: Para 0033, 0062-0063, 0071 via Fig 7 and description of an estimate creation process of an estimate creation system for an air-conditioning facility using an operation panel 24. When numerical values and model data are input into the air-conditioning area input unit 30, the air-conditioning capacity input unit 32, and the air-conditioning type input unit 36 of FIG. 5 (S 10), these numerical values are transmitted to the management unit 12. A retrieval processing part 62 of a management device 12 extracts data received from a terminal device 10, I. e., a plurality of past estimation data which matches or is similar to an air-conditioning area, an air-conditioning capacity, and an air-conditioning model input to a terminal device 10. Further, the estimation data is arranged in descending order of the degree of conformity (similarity), and then the extracted estimation data is returned to the terminal device 10 (S 12). In addition, in the above embodiment, only the estimation data which is an order reception item and whose elapsed time from the time of the estimation generation is less than the threshold value is transmitted to the terminal device 10, but the present invention is not limited to this configuration. For example, it is also possible to transmit estimation data satisfying either one of the conditions to the terminal device 10.vFurther, instead of deleting the estimate data and the relatively old estimate data relating to the disapproval case, the rank may be transmitted to the terminal device 10 with a relatively reduced rank. As an arrangement criterion of the estimate data, the number of views may be used).
	Referring to Claim 4, Wada/Fujita teaches the estimation management system according to claim 1, wherein
	the one or more storage devices manage an inputtable range of a value of a first trial calculation condition item in the plurality of trial calculation condition items and a condition of the inputtable range (Wada: Para 0031 via FIG. 5 shows a display screen of an operation panel 24 of the terminal device 10. An input column of an air conditioning area input unit 30, an air conditioning capacity input unit 32, an estimated money amount input unit 34, and an air conditioning type input unit 36 is displayed on the operation panel 24. The air conditioning area input unit 30 and the air conditioning capacity input unit 32 may be provided with range designation columns 66 and 68 in order to provide a wide range of area and capacity. Further, an upper limit value and a lower limit value may be input to the estimated amount.),
	when the first trial calculation condition item is the unentered item in the plurality of trial calculation condition items, the one or more processors refer to the inputtable range and the condition of the inputtable range, determine whether the value of the trial calculation condition item of each of the plurality of estimations is applicable, and correct a value that is not applicable (Wada: Para 0070 via it is also possible to add a correction reflecting business data, such as a branch of the branch and an area of a business negotiation, to the estimate data, and then transmit the estimate data to the terminal device 10. For example, it is not appropriate to apply an estimate as a so-called strategic matter with which a profit rate is suppressed depending ona district or a business negotiation partner, and it is not appropriate to apply such an estimation to a normal estimate. Therefore, when such estimated data is extracted, the estimated amount may be corrected (increased) and the corrected estimated data may be transmitted to the terminal device 10). 
	Referring to Claim 5, Wada/Fujita teaches the estimation management system according to claim 1, 
	wherein the one or more processors include, in information to be presented to the user, a list indicating a combination of the determined trial calculation results, a trial calculation condition of each of the determined trial calculation results, and information of a past estimation used for each of the determined trial calculation results in descending order of the evaluation (Wada: Para 0033 via Referring to a flowchart of FIG. 7, a description will be given of an estimate creation process of an estimate creation system for an air-conditioning facility using an operation panel 24. When numerical values and model data are input into the air-conditioning area input unit 30, the air- conditioning capacity input unit 32, and the air-conditioning type input unit 36 of FIG. 5 (S 10), these numerical values are transmitted to the management unit 12. A retrieval processing part 62 of a management device 12 extracts data received from a terminal device 10, I. e., a plurality of past estimation data which matches or is similar to an air-conditioning area, an air-conditioning capacity, and an air-conditioning model input to a terminal device 10. Further, the estimation data is arranged in descending order of the degree of conformity (similarity), and then the extracted estimation data is returned to the terminal device 10 (S 12)).
	Regarding Claims 7-11, they are analogous in nature to Claims 1-5 and are rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foley (US 5,249,120) Automated Manufacturing Costing System And Method
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623